Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Restriction/Election
Applicant’s election without traverse of Group I, claims 1-10, in response to restriction requirement is acknowledged.
Applicants preserve their right to file a divisional on the non-elected subject matter.
Status of the claims
Claims 1-10 are examined on merits in this office action to the extant it encompasses the elected species.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claims 1-4 and 10 are rejected under 35 U.S.C. 102(a1)/(a2) as being anticipated by Blackburn et al (7,087,148B1). 
In regards to claim 1 and 4, Blackburn discloses device for detection of analyte comprising a reaction chamber having a surface wherein a detection electrode is positioned between a first and a second electrode on the surface and wherein the detection electrode is porous and comprising covalently attached capture ligands (claims 1-7 and col. 20, lines 20-25). Blackburn teaches that in preferred embodiment utilizes a porous detection electrode positioned between the first and the second electrophoresis electrodes, such that the target must “go through” the detection electrode, and thus maximizes the contract of the target analyte and the detection electrode (col. 20, lines 20-25).  Blackburn teaches that the system can be configured to allow flow of the sample past the detection electrode in one direction (col. 20, lines 14-15 and 50-51). Blackburn teaches that the invention provides methods of detecting target analytes comprising flowing the sample past a detection electrode comprising a covalently attached capture ligand under conditions that result in the formation of an assay complex.  Blackburn does not mention the entire sample flows through the pores but as described above, Blackburn teaches flow of the sample through the detection electrode, which include flow of the entire sample as Blackburn does not mention flow of the partial sample and thus the recitation of “entire sample flows through the pores of the electrode” is fully encompassed by the disclosure of Blackburn. As above, the assay complex further comprises at least one electron transfer moiety (ETM), and the presence of the ETM is detected using said detection electrode (col. 3, lines 7-14). 
Blackburn teaches that in a preferred embodiment, the apparatus also includes detection electrodes comprising a single stranded nucleic acid capture probe covalently attached via an attachment linker, and a monolayer comprising conductive oligomers, such as are described herein. Blackburn teaches that the apparatus further comprises an AC voltage source electrically connected to the test chamber; that is, to the measuring electrodes. Blackburn further teaches that the apparatus further comprises a processor capable of comparing the input signal and the output signal and the processor is coupled to the electrodes and configured to receive an output signal, and thus detect the presence of the target nucleic acid. 
Therefore, the subject matter of the system is fully disclosed in the reference of Blackburn.
In regards to claims 2, blackburn teaches the device comprising potentiostat (col. 84, lines 61-65 and col. 88, lines 11-14).
In regards to claim 3, Blackburn teaches that the target analyte is nucleic acid (col. 2, lines 12-15) and proteins (col.7, lines 45-48).
In regards to claim 10, Blackburn teaches reference electrode and counter electrode throughout the reference (Figs. 13A, 13c, 13D).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as obvious over Fragoso et al (Biosensors and Molecular Technologies 2012, hereinafter “Fragoso”) in view of Jeon et al (KR 10-2014-0107277)
Fragoso discloses an electrochemical immunosensor for detection of proteic cancer markers and the method of detecting the markers using the immunosensor, wherein the immunosensor comprises the detection area which is divided into separate microfluidic chambers addressing selected electrodes for the measurement of samples, wherein the main components are: detection system, such as potentiostat; electrode; and the analyte-capturing antibody bound to the electrode, wherein the antibody-antigen interaction produces the current signal, and wherein the electrochemically active labels (enzymes) are incorporated to catalyze redox reactions that facilitate the production of electroactive species, which then can be determined electrochemically (see pages 573, 574, 582-585, figures 33.1, 33.4). 
Fragoso teaches working electrode but does not teach the wording electrode is a porous working electrode. 
Jeon teaches biosensor electrode comprising 3D graphene (see claims 1, 2, figure 5), wherein biomaterials (e.g. specific binding partner/analyte capturing molecule, such as antibody, DNA) are immobilized on the surface. Jeon teaches that the graphene electrode has porosity (i.e. porous) and the electrode has excellent electric conduction (Claims 1-2, abstract and Background).  Jeon teaches that biomaterial on the 3D graphene electrode can selectively detect extremely low amount of analyte (see Advantageous Effects and claim 5). Jeon teaches capturing molecules include bacteria.
Therefore, from the aforementioned description in mind, one of ordinary skilled in the art would easily conceive the idea of applying the graphene electrode of Jeon to the immunosensor of Fragoso, with the expectation of improving detection sensitivity with a reasonable expectation of success. One of ordinary skilled in the art would be motivated to include 3D graphene electrode in place of the conventional electrode of Fragoso because Jeon teaches high conductivity of using 3D graphene and detection of extremely low amount of analyte using 3D graphene electrode.
In regards to claims 5-7, the features are considered to be easily achievable from the teaching of Fragoso disclosing that the liquids from the reservoirs are actuated by applying a positive air pressure (i.e., via a programmable syringe pump) through the septa and are driven to the detection zone via two turning valves, and a waste reservoir is placed at the top left comer of the chip to collect the liquids from the different reservoirs during the assay (see pages 577, 579). 
In regards to claim 8, since the basic concept is described by Fragoso, some variations of a device such as providing a filter to filter out unnecessary or undesirable components before flowing liquids to reaction chamber would be consider routine variation and obvious matter of design choice, which can be easily implemented by a person skilled in the art without a technical burden. 
In regards to claim 9, as described above, Fragoso teaches the liquids from the reservoirs are actuated by applying a positive air pressure (i.e. via a programmable syringe pump) through the septa and are driven to the detection zone via two turning valves (page 577, 1st paragraph; page 579, 2nd paragraph). Thus, pump in fluid communication with the reaction chamber would be obvious from one of ordinary skilled in the art from the description in mind of Fragoso.
In regards to claim 10, Fragoso discloses that the most common electrode arrangement used in amperometric and impedimetric biosensors is the three-electrode setup, which comprises a working electrode (WE), a reference electrode (RE), and a counter or auxiliary electrode (CE) (see page 574, figure 33.2). 
Claims 1-10 are rejected under 35 U.S.C. 103 as obvious over Blackburn et al (7,087,148B1) as described above for claims 1-4 and 10 and further in view of Fragoso et al (Biosensors and Molecular Technologies 2012, hereinafter “Fragoso”).
As described above for claims 1 and 4, Blackburn discloses device for detection of analyte comprising a reaction chamber having a surface wherein a detection electrode is positioned between a first and a second electrode on the surface and wherein the detection electrode is porous and comprising covalently attached capture ligands (claims 1-7 and col. 20, lines 20-25). Blackburn teaches that the target must “go through the detection electrode, and thus maximizes the contract of the target analyte and the detection electrode (col. 20, lines 20-25).  Blackburn teaches that the invention provides methods of detecting target analytes comprising flowing the sample past a detection electrode comprising a covalently attached capture ligand under conditions that result in the formation of an assay complex. As above, the assay complex further comprises at least one electron transfer moiety (ETM), and the presence of the ETM is detected using said detection electrode (col. 3, lines 7-14). 
Blackburn teaches that in a preferred embodiment, the apparatus also includes detection electrodes comprising a single stranded nucleic acid capture probe covalently attached via an attachment linker, and a monolayer comprising conductive oligomers, such as are described herein. Blackburn teaches that the apparatus further comprises an AC voltage source electrically connected to the test chamber; that is, to the measuring electrodes. Blackburn further teaches that the apparatus further comprises a processor capable of comparing the input signal and the output signal and the processor is coupled to the electrodes and configured to receive an output signal, and thus detect the presence of the target nucleic acid. In regards to claims 2, blackburn teaches the device comprising potentiostat (col. 84, lines 61-65 and col. 88, lines 11-14). In regards to claim 3, Blackburn teaches that the target analyte is nucleic acid (col. 2, lines 12-15) and proteins (col.7, lines 45-48). In regards to claim 10, Blackburn teaches reference electrode and counter electrode throughout the reference (Figs. 13A, 13c, 13D).
Blackburn teaches reaction chamber having working electrode and sample flows through the working electrode, but however, does not teach pump and flow control valve for control of sample flow and pump as claimed in claim 5 and 9.
Fragoso discloses an electrochemical immunosensor for detection of proteic cancer markers and the method of detecting the markers using the immunosensor, wherein the immunosensor comprises the detection area which is divided into separate microfluidic chambers addressing selected electrodes for the measurement of samples, wherein the main components are: detection system, such as potentiostat; electrode; and the analyte-capturing antibody bound to the electrode, wherein the antibody-antigen interaction produces the current signal, and wherein the electrochemically active labels (enzymes) are incorporated to catalyze redox reactions that facilitate the production of electroactive species, which then can be determined electrochemically (see pages 573, 574, 582-585, figures 33.1, 33.4). Fragoso teaches the liquids from the reservoirs are actuated by applying a positive air pressure (i.e. via a programmable syringe pump) through the septa and are driven to the detection zone via two turning valves (page 577, 1st paragraph; page 579, 2nd paragraph). 
Therefore, from the aforementioned description in mind of Fragoso, one of ordinary skilled in the art would easily conceive the idea of incorporation reservoir chambers, pump and control valve for automation for detection of analyte with a reasonable expectation of success. 
In regards to claims 6-7, the features are considered to be easily achievable from the teaching of Fragoso disclosing that the liquids from the reservoirs are actuated by applying a positive air pressure (i.e., via a programmable syringe pump) through the septa and are driven to the detection zone via two turning valves, and a waste reservoir is placed at the top left comer of the chip to collect the liquids from the different reservoirs during the assay (see pages 577, 579). 
In regards to claim 8, since the basic concept is described by Fragoso, some variations of a device such as providing a filter to filter out unnecessary or undesirable components before flowing liquids to reaction chamber would be consider routine variation and obvious matter of design choice, which can be easily implemented by a person skilled in the art without a technical burden. 
Response to argument
Applicant's arguments filed 10/27/2022 have been fully considered and but are not persuasive to overcome the rejections under 35 USC 103. Applicant argued that Applicant’s working electrode has a porosity ranging from approximately 25% to approximately 90%, and a surface area to volume ratio ranging from approximately 0.25 m2/g to approximately 10m2/g. Applicant argued that to ensure that the entire sample flows through the working electrode, Applicant pre-filters the sample material before the sample material reaches the working electrode.
The above arguments have fully been considered but are not found persuasive because the limitation of porosity and surface area to volume ratio applicants are arguing about is not in the claim. Applicant is kindly reminded that, according to MPEP 2145 “Consideration of Applicant's Rebuttal Arguments,” arguing limitations which are not claimed is not proper:
“Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993) (Claims to a superconducting magnet which generates a "uniform magnetic field" were not limited to the degree of magnetic field uniformity required for Nuclear Magnetic Resonance (NMR) imaging. Although the specification disclosed that the claimed magnet may be used in an NMR apparatus, the claims were not so limited.); Constant v. Advanced Micro-Devices, Inc., 848 F.2d 1560, 1571-72, 7 USPQ2d 1057, 1064-1065 (Fed. Cir.), cert. denied, 488 U.S. 892 (1988) (Various limitations on which appellant relied were not stated in the claims; the specification did not provide evidence indicating these limitations must be read into the claims to give meaning to the disputed terms.); Ex parte McCullough, 7 USPQ2d 1889, 1891 (Bd. Pat. App. & Inter. 1987) (Claimed electrode was rejected as obvious despite assertions that electrode functions differently than would be expected when used in nonaqueous battery since "although the demonstrated results may be germane to the patentability of a battery containing appellant's electrode, they are not germane to the patentability of the invention claimed on appeal.").”

Moreover, entire sample or sample volume is subjective and may differ in a wide range from very small volume of a large volume and as described above, Blackburn teaches that in preferred embodiment utilizes a porous detection electrode positioned between the first and the second electrophoresis electrodes, such that the target must “go through” the detection electrode, and thus maximizes the contract of the target analyte and the detection electrode (col. 20, lines 20-25).  Blackburn teaches that the system can be configured to allow flow of the sample past the detection electrode in one direction (col. 20, lines 14-15 and 50-51). Blackburn teaches that the invention provides methods of detecting target analytes comprising flowing the sample past a detection electrode comprising a covalently attached capture ligand under conditions that result in the formation of an assay complex.  Blackburn does not mention the entire sample flows through the pores but as described above, Blackburn teaches flow of the sample through the detection electrode, which include flow of the entire sample as Blackburn does not mention flow of the partial sample and thus the recitation of “entire sample flows through the pores of the electrode” is fully encompassed by the disclosure of Blackburn.

Conclusion
Applicants’ amendment necessitated new ground(s) of rejection presented in this office action. Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
If Applicants should amend the claims, a complete and responsive reply will clearly identify where support can be found in the disclosure for each amendment. Applicant should point to the page and line numbers of the application corresponding to each amendment, and provide any statements that might help to identify support for the claimed invention (e.g., if the amendment is not supported in ipsis verbis, clarification on the record may be helpful). Should Applicants present new claims, Applicants should clearly identify where support can be found in the disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQUL HAQ whose telephone number is (571)272-6103.  The examiner can normally be reached on Mon-Fri 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAFIQUL HAQ/Primary Examiner, Art Unit 1678